      Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 1 of 17 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION

JOHN FIELD,                                           )
                                                      )
                       Plaintiff,                     )
                                                      )   Case No. 19-2458
           v.                                         )
                                                      )   JURY TRIAL DEMANDED
PEAK RESORTS, INC., TIMOTHY D. BOYD,                  )
STEPHEN J. MUELLER, RICHARD K.                        )
DEUTSCH, STANLEY W. HANSEN, CARL                      )
E. KRAUS, CHRISTOPHER S. O’CONNOR,                    )
DAVID W. BRASWELL, and RORY A.                        )
HELD,                                                 )
                                                      )
                       Defendants.                    )
                                                      )

      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff John Field (“Plaintiff”), by his undersigned attorneys, for this complaint against

defendants, alleges upon personal knowledge with respect to himself, and upon information and

belief based upon, inter alia, the investigation of counsel as to all other allegations herein, as

follows:

                                    NATURE OF THE ACTION

       1.       This action is brought by Plaintiff against Peak Resorts, Inc. (“Peak Resorts” or

the “Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction pursuant to which Peak Resorts will be acquired by Vail Resorts, Inc. (“Vail


                                                1
      Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 2 of 17 PageID #: 2



Resorts”) through Vail Holdings, Inc. (“Parent”) and Parent’s wholly owned subsidiary, VRAD

Holdings, Inc. (“Merger Sub”) (the “Proposed Transaction”).

       2.     On July 22, 2019, Peak Resorts issued a press release announcing it had entered

into an Agreement and Plan of Merger (the “Merger Agreement”) with Vail Resorts dated July

20, 2019. Pursuant to the terms of the Merger Agreement, each Peak Resorts stockholder will

be entitled to receive $11.00 in cash for each share of Peak Resorts common stock they own.

The Proposed Transaction has an enterprise value of approximately $463.60 million.

       3.     Additionally, each share of Series A Cumulative Convertible Preferred Stock of

the Company (“Series A Preferred Stock”) will be converted into the right to receive an amount

equal to the sum of: (i) $1,748.81; plus (ii) the aggregate amount of all accrued and unpaid

dividends on the applicable issuance of Series A Preferred Stock as of the close of the Proposed

Transaction. Further, each warrant to purchase shares of common stock (the “Warrants”) that is

issued and outstanding will be converted into the right to receive an amount in cash equal to the

product of: (i) the aggregate number of shares of common stock in respect of such Warrant;

multiplied by (ii) the excess of $11.00 over the per share exercise price under such Warrant. Cap

1 LLC (“Cap 1”), an affiliate of a director of the Company, Rory Held (“Held”), owns all 40,000

shares of Series A Preferred Stock and all the Warrants of the Company. 1

       4.     On August 20, 2019, Peak Resorts filed a Definitive Proxy Statement on

Schedule 14A (the “Proxy Statement”) with the SEC in connection with the Proposed

Transaction. The Proxy Statement, which recommends that Peak Resorts stockholders vote in

1
  Cap 1 is also a lender under a $50.0 million term loan to the Company pursuant to a Credit
Agreement dated November 21, 2018 (the “Credit Agreement”). Vail Resorts will be assuming,
paying off or refinancing the Company’s outstanding debt, including the obligations owed to Cap
1 under the Credit Agreement.
                                               2
      Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 3 of 17 PageID #: 3



favor of the Proposed Transaction, omits or misrepresents material information concerning,

among other things: (i) the valuation analyses prepared by the Company’s financial advisor

Moelis & Company LLC (“Moelis”) in connection with the rendering of its fairness opinion; and

(ii) Company insiders’ potential conflicts of interest. The failure to adequately disclose such

material information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act, as

Peak Resorts stockholders need such information to make a fully-informed voting or appraisal

decision in connection with the Proposed Transaction.

       5.      In short, unless remedied, Peak Resorts’ public stockholders will be forced to

make a voting or appraisal decision on the Proposed Transaction without full disclosure of all

material information concerning the Proposed Transaction being provided to them. Plaintiff

seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange

Act violations are cured.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       7.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s


                                                  3
        Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 4 of 17 PageID #: 4



claims arose in this District, where a substantial portion of the actionable conduct took place,

where most of the documents are electronically stored, and where the evidence exists. Peak

Resorts is headquartered in this District. Moreover, each of the Individual Defendants, as

Company officers or directors, either resides in this District or has extensive contacts within this

District.

                                            PARTIES

         9.     Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Peak Resorts.

         10.    Peak Resorts is a Missouri corporation and maintains its principal executive

offices at 17409 Hidden Valley Drive, Wildwood, Missouri 63025. Peak Resorts is a leading

owner and operator of high-quality, individually branded ski resorts in the U.S. The Company’s

common stock is traded on the Nasdaq Global Market under the ticker symbol “SKIS.”

         11.    Defendant Timothy D. Boyd (“Boyd”) has served as Chief Executive Officer

(“CEO”), President, Chairman of the Board and a director of the Company since the Company’s

inception in 1997.

         12.    Defendant Stephen J. Mueller (“Mueller”) is Executive Vice President and has

served as a director of the Company since 2001. Defendant Mueller previously served as the

Company’s Chief Financial Officer, Vice President and Secretary from 2001 until October 3,

2017.

         13.    Defendant Richard K. Deutsch (“Deutsch”) has served as a director of the

Company since approximately 2002.

         14.    Defendant Stanley W. Hansen (“Hansen”) has served as a director of the


                                                 4
        Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 5 of 17 PageID #: 5



Company since 2014.

         15.   Defendant Carl E. Kraus (“Kraus”) has served as a director of the Company since

2014.

         16.   Defendant Christopher S. O’Connor (“O’Connor”) has served as a director of the

Company since 2014.

         17.   Defendant David W. Braswell (“Braswell”) has served as a director of the

Company since 2016.

         18.   Defendant Held has served as a director of the Company since 2017. Cap 1, the

Company’s largest outstanding stockholder, is an affiliate of defendant Held and nominated

defendant Held to the Board pursuant to the terms of the Stockholders’ Agreement between the

Company and Cap 1.

         19.   Defendants referenced in paragraphs 11 to 18 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                              OTHER RELEVANT ENTITIES

         20.   Vail Resorts is a Delaware corporation with its principal executive offices

located at 390 Interlocken Crescent, Broomfield, Colorado 80021. Through its subsidiaries,

Vail Resorts operates world-class mountain resorts, urban ski areas, and owns and/or

manages a collection of hotels. Vail Resorts’ common stock is traded on the New York

Stock Exchange under the ticker symbol “MTN.”

         21.   Parent is a Colorado corporation and a direct wholly owned subsidiary of Vail

Resorts.




                                                5
      Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 6 of 17 PageID #: 6



          22.   Merger Sub is a Missouri corporation and a direct wholly owned subsidiary of

Parent.

          23.   Cap 1 and its affiliates collectively hold 54.12% of Peak Resorts’ common stock,

including shares of Peak Resorts common stock issuable upon conversion of the Series A

Preferred Stock and exercise of the Warrants, both of which are held by Cap 1 in their entirety.

Cap 1 is also a lender to the Company.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

          24.   Peak Resorts is a leading owner and operator of high-quality, individually

branded ski resorts in the U.S. The Company currently operates 17 ski resorts primarily located

in the Northeast, Mid-Atlantic and Midwest U.S., 16 of which the Company owns. The majority

of the resorts are located within 100 miles of major metropolitan areas enabling day and

overnight drive accessibility. Collectively, the Company’s resorts are comprised of more than

2,300 acres of skiable terrain that appeal to a wide range of ages and abilities. The Company

offers a wide range of activities, services and amenities, including skiing, snowboarding, terrain

parks, tubing, dining, lodging, equipment rentals and sales, ski and snowboard instruction and

mountain biking, zip tours, golf, and other summer activities. Combined, the Company’s resorts

generated approximately 2.4 million ski and tubing visits in the 2018/2019 ski season.

          25.   On March 13, 2019, Peak Resorts reported its financial results for its fiscal 2019

third quarter. For the quarter, Peak Resorts reported revenue of $84.0 million, compared to

$59.3 million for the third quarter of fiscal year 2018. Net income for the quarter increased to




                                                6
      Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 7 of 17 PageID #: 7



$13.6 million, or $0.66 per diluted share, compared to $9.2 million, or $0.53 per diluted share for

the third quarter of fiscal year 2018. Defendant Boyd commented on the results, stating:

       We are pleased with our fiscal 2019 third quarter financial results and our good
       start to the 2018-19 ski season, given variable weather patterns and at times
       challenging conditions across the Northeast and Midwest. By combining our
       healthy organic growth with the addition of the three Snow Time resorts to our
       operating base beginning in late November, as well as our ongoing efforts to
       diligently manage expenses, Peak Resorts was able to overcome these challenges
       and generate revenue, net income and Reported EBITDA growth of 42%, 48%
       and 46% in the fiscal 2019 third quarter, respectively.

       26.     On June 27, 2019, Peak Resorts reported its fiscal 2019 fourth quarter and full

year financial results. For the quarter, Peak Resorts reported revenue of $85.5 million, compared

to $56.0 million for the fourth quarter of 2018. Net income for the quarter increased to $18.1

million, or $0.83 per diluted share, compared to $9.7 million, or $0.56 per diluted share, for the

fiscal 2018 fourth quarter. Defendant Boyd highlighted the Company’s financial results, stating:

       Fiscal 2019 was a record year for Peak Resorts as we completed several
       transformational initiatives that drove robust year over year growth. We generated
       record revenue and Reported EBITDA of $184.4 million and $49.8 million,
       respectively, thanks to our successful Snow Time acquisition and the fantastic
       execution of our resort operating teams who provided our guests with great
       conditions throughout a season of variable weather. We also delivered double-
       digit growth across our season pass offerings, saw continued strength across key
       revenue streams including food and beverage, ski school and retail, and benefited
       from our geographic and market diversification and ongoing customer outreach
       initiatives.

Underscoring Peak Resorts’ outlook for future growth, defendant Boyd continued, “[w]ith a

strong finish to the 2018-19 season and strong season pass sales for the upcoming 2019-20

season, Peak Resorts is positioned for further growth in fiscal 2020.”




                                                7
      Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 8 of 17 PageID #: 8



The Proposed Transaction

       27.     On July 20, 2019, the Company and Vail Resorts executed the Merger

Agreement.

       28.     On July 22, 2019, Peak Resorts issued a press release announcing the Proposed

Transaction, which stated, in relevant part:

       WILDWOOD, Mo., July 22, 2019 (GLOBE NEWSWIRE) -- Peak Resorts, Inc.
       (NASDAQ:SKIS) (“Peak Resorts” or the “Company”), a leading owner and
       operator of high-quality, individually branded U.S. ski resorts, today announced
       that it has entered into a definitive merger agreement with Vail Resorts, Inc.
       (NYSE: MTN) (“Vail Resorts”) pursuant to which Vail Resorts will acquire all
       outstanding shares of common stock of Peak Resorts for $11.00 per share in cash.
       The transaction represents a 116% premium to Peak Resorts’ closing stock price
       on July 19, 2019. The transaction is expected to close in fall 2019 and is subject to
       certain conditions, including a vote of Peak Resorts shareholders and antitrust
       clearance.

       “For over 22 years, our team has worked tirelessly to create what is one of the
       country’s premier ski resort companies, with 17 properties across the Northeast,
       Mid-Atlantic and Midwest. We are now delighted to announce this agreement
       with Vail Resorts that creates substantial value for our shareholders and new
       opportunities for our guests,” said Timothy D. Boyd, President and Chief
       Executive Officer of Peak Resorts. “During my time in the industry, I’ve come to
       know and respect Vail Resorts and believe they will build on our
       accomplishments and further improve the experience that our loyal guests enjoy
       both on and off the mountain.

       “An important driver of our success is the Peak Pass, the leading season pass
       option for Northeast skiers and riders. With a growing number of customers
       taking advantage of unlimited access to resorts such as Mount Snow and Hunter
       Mountain, the Peak Pass has become a valuable asset. Our properties are also in
       excellent condition thanks to a number of recently completed capital projects,
       including upgrades to our snowmaking capabilities, terrain expansions and
       infrastructure improvements. Going forward under Vail Resorts’ leadership, we
       expect guests will see a continued focus on the customer experience that will
       further the appeal and growth of our resorts and the strong affinity of our guests.
       Furthermore, I believe our extremely capable team will become an integral part of
       the long-term Vail Resorts success as they represent a tremendous asset to our
       guests and to our resorts.”


                                                8
      Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 9 of 17 PageID #: 9



       Rob Katz, Chairman and Chief Executive Officer of Vail Resorts, added, “We are
       incredibly excited to have the opportunity to add such a powerful network of ski
       areas to our company. Peak Resorts’ ski areas in the Northeast are a perfect
       complement to our existing resorts and together will provide a very compelling
       offering to our guests in New York and Boston. With this acquisition, we’re also
       able to make a much stronger connection to guests in critical cities in the Mid-
       Atlantic and Midwest, and build on the success we have already seen with our
       strategy in Chicago, Minneapolis and Detroit. Tim and his team have assembled a
       fantastic array of resorts and created a strong and loyal guest network. We look
       forward to welcoming Peak Resorts’ guests and team members to the Vail Resorts
       family.”

Insiders’ Interests in the Proposed Transaction

       29.     Peak Resorts insiders are the primary beneficiaries of the Proposed Transaction,

not the Company’s public stockholders. The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Peak Resorts.

       30.     Notably, Peak Resorts insiders stand to reap substantial financial benefits for

securing the deal with Vail Resorts.      Pursuant to the Merger Agreement, all outstanding

restricted stock units (“RSUs”) will vest and convert into the right to receive cash payments.

The following table summarizes the value of the RSUs Company insiders stand to receive:




                                                9
    Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 10 of 17 PageID #: 10




       31.        Moreover, if they are terminated in connection with the Proposed Transaction,

Peak Resorts’ named executive officers stand to receive substantial cash severance payments as

set forth in the following table:




The Proxy Statement Contains Material Misstatements and Omissions

       32.        The defendants filed a materially incomplete and misleading Proxy Statement

with the SEC and disseminated it to Peak Resorts’ stockholders.          The Proxy Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

make an informed decision whether to vote their shares in favor of the Proposed Transaction or

seek appraisal.


                                                10
     Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 11 of 17 PageID #: 11



        33.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the valuation analyses prepared by the Company’s financial advisor Moelis in

connection with the rendering of its fairness opinion; and (ii) Company insiders’ potential

conflicts of interest. Accordingly, Peak Resorts stockholders are being asked to make a voting or

appraisal decision in connection with the Proposed Transaction without all material information

at their disposal.

Material Omissions Concerning Moelis’ Financial Analyses

        34.     The Proxy Statement describes Moelis’ fairness opinion and the various valuation

analyses it performed in support of its opinion. However, the description of Moelis’ fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, Peak Resorts’ public stockholders are unable to

fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on Moelis’ fairness opinion in determining whether to vote in favor of the Proposed Transaction

or seek appraisal. This omitted information, if disclosed, would significantly alter the total mix

of information available to Peak Resorts’ stockholders.

        35.     With respect to Moelis’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) quantification of the inputs and the assumptions underlying the discount rate

range of 12.8% to 16.2%; (ii) the terminal values for the Company; (iii) quantification of

Company management’s estimates for stock-based compensation, which Moelis treated as a cash

expense for purposes of its analysis; and (iv) the implied terminal multiples resulting from the

analysis.


                                                11
    Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 12 of 17 PageID #: 12



       36.     With respect to Moelis’ Selected Publicly Traded Companies Analysis and

Selected Precedent Transactions Analysis, the Proxy Statement fails to quantify the Company’s

stock-based compensation, which Moelis treated as a cash expense for purposes of its analyses.

       37.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       38.     The omission of this information renders the statements in the “Opinion of Moelis

& Company LLC” and “Management Projections” sections of the Proxy Statement false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       39.     The Proxy Statement fails to disclose material information concerning the

conflicts of interest faced by Peak Resorts insiders.

       40.     In the July 22, 2019 press release announcing the Proposed Transaction,

defendant Boyd is quoted as stating, “I believe our extremely capable team will become an

integral part of the long-term Vail Resorts success as they represent a tremendous asset to our

guests and to our resorts.” In addition, the press release quoted Rob Katz, Chairman and CEO of

Vail Resorts, as stating, “We look forward to welcoming Peak Resorts’ guests and team

members to the Vail Resorts family.”

       Yet, the Proxy Statement fails to disclose whether any members of Peak Resorts

management are continuing with the combined company, and the details of any employment and

retention-related discussions and negotiations that occurred between Vail Resorts and Peak

Resorts’ executive officers, including who participated in all such communications, when they


                                                 12
    Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 13 of 17 PageID #: 13



occurred and their content. The Proxy Statement further fails to disclose whether any of Vail

Resorts’ prior proposals or indications of interest mentioned management retention or equity

participation in the combined company.

          41.   Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations

that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.

          42.   The omission of this information renders the statements in the “Background of the

Merger” and “Interests of the Company’s Directors and Executive Officers in the Merger”

sections of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

          43.   The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other stockholders of Peak Resorts will be unable

to make a fully-informed decision whether to vote in favor of the Proposed Transaction or seek

appraisal and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.




                                               13
    Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 14 of 17 PageID #: 14



                                     CLAIMS FOR RELIEF

                                             COUNT I

  Claims Against All Defendants for Violations of Section 14(a) of the Exchange Act And
                       SEC Rule 14a-9 Promulgated Thereunder

       44.      Plaintiff repeats all previous allegations as if set forth in full.

       45.      During the relevant period, defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder.

       46.      By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. The Proxy Statement

misrepresented and/or omitted material facts, including material information about the valuation

analyses prepared by the Company’s financial advisor Moelis in connection with the rendering

of its fairness opinion and Company insiders’ potential conflicts of interest. The defendants

were at least negligent in filing the Proxy Statement with these materially false and misleading

statements.

       47.      The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor would view a full and accurate

disclosure as significantly altering the “total mix” of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

                                                  14
    Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 15 of 17 PageID #: 15



       48.      By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       49.      Because of the false and misleading statements in the Proxy Statement, Plaintiff

is threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                        Claims Against the Individual Defendants for
                        Violation of Section 20(a) of the Exchange Act

       50.      Plaintiff repeats all previous allegations as if set forth in full.

       51.      The Individual Defendants acted as controlling persons of Peak Resorts within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers or directors of Peak Resorts and participation in or awareness of the Company’s

operations or intimate knowledge of the statements contained in the Proxy Statement filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       52.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       53.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

                                                  15
    Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 16 of 17 PageID #: 16



violations as alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       54.       In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction.      The Proxy Statement purports to describe the various issues and

information that they reviewed and considered — descriptions which had input from the

Individual Defendants.

       55.       By virtue of the foregoing, the Individual Defendants have violated Section

20(a) of the Exchange Act.

       56.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Proposed Transaction, unless and until defendants disclose and disseminate

the material information identified above to Peak Resorts stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;


                                                  16
    Case: 4:19-cv-02458 Doc. #: 1 Filed: 08/29/19 Page: 17 of 17 PageID #: 17



       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.

Dated: August 29, 2019

                                                By: /s/ Matthew L. Dameron
                                                    Matthew L. Dameron
                                                    WILLIAMS DIRKS DAMERON LLC
                                                    1100 Main, Suite 2600
                                                    Kansas City, Missouri 64105
                                                    Tel: (816) 945-7110
                                                    Fax: (816) 945-7118

                                                   Attorneys for Plaintiff

OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010




                                                  17
